MEMORANDUM OPINION
                                        No. 04-10-00731-CV

                                     Jerry LEA and Karen Lea,
                                            Appellants

                                                 v.

REAL COUNTY, TEXAS and W. B. Sanson, Jr., in his official capacity as County Judge, Real
                              County, Texas,
                                Appellees

                      From the 38th Judicial District Court, Real County, Texas
                                  Trial Court No. 2008-2776-DC
                           Honorable Stephen B. Ables, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: June 15, 2011

DISMISSED

           Appellants have filed a motion to dismiss this appeal due to settlement. The motion

contains a certificate of service to appellees, who have not opposed the motion. Therefore, we

grant the motion and dismiss the appeal. TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are

taxed against the party who incurred them.

                                                             PER CURIAM